PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/484,908
Filing Date: 9 Aug 2019
Appellant(s): Dayton et al.



__________________
Christopher J. Reckamp, Reg. No. 34,414
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 10 January 2022.




Every ground of rejection set forth in the Office action dated 12 August 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
Response to Argument
The § 103 rejection of claims 32, 35, 37, 41 and 43 demonstrate that the claimed invention would have been obvious to one of ordinary skill in the art at the time of filing, and the rejection should be affirmed.
Independent claim 32.
The claims are drawn to a diaphragm for an acoustic receiver (claims 32, 35, 37, 40, 41, 43, 44, 47, 55, 56, 57, 58, 60, 61 and 62) and a method of making a diaphragm for an acoustic receiver (claims 49, 52 and 63). The claimed diaphragm largely reflects a known paddle-type diaphragm configuration described by the Dayton reference as shown in the Final Rejection (12 August 2021). The claimed diaphragm includes a substantially planar diaphragm body including a paddle movably coupled to a frame by a hinge. The frame is disposed about a periphery of the paddle. A gap separates the paddle from the frame. The claimed diaphragm also includes a siloxane material disposed on first coplanar surfaces of the paddle and frame (the 
The claimed paddle-type diaphragm differs from the conventional design, and what is described by the Dayton reference, because the claimed siloxane material covers the gap with a portion of material that is devoid of a fold. Moreover, the claimed gap is substantially devoid of the siloxane material. The Dayton reference, on the other hand, forms its flexible membrane 203/403, made of siloxane material, so that it covers gap 212 with a portion of material that includes a fold, either a U-shaped raised portion 214 or an S-shaped raised portion 414. In short, the claimed siloxane material and Dayton’s flexible membrane have different cross-sections. The question is whether or not the claimed siloxane material’s cross section would have been obvious to one of ordinary skill in the art at the time of filing.
The difference between the Dayton reference and the claimed paddle-type diaphragm does not rise to a patentable difference. The Dayton reference, for instance, recognizes that the raised portions 214, 414 (of the flexible membrane) provide a degree of compliance that may enable a diaphragm designer to control distortion and peaks. See Dayton at ¶ 65. Further, the secondary Wilmink reference, which also describes a paddle-type diaphragm, describes several embodiments that include a paddle separated 
[AltContent: textbox (Gap)][AltContent: ][AltContent: ][AltContent: textbox (Gap height)]
    PNG
    media_image2.png
    209
    204
    media_image2.png
    Greyscale

Figure 1: Marked-up version of Wilmink’s FIG.7.
Wilmink also describes embodying its membrane with a film 1025 having a groove 1026, or fold, designed to provide paddle 1006 with a desired amount 
Appellant raises several challenges to this conclusion of obviousness. According to Appellant, the combination of Dayton and Wilmink would not teach the claimed limitation of “a siloxane material disposed on the coplanar first surfaces of the paddle and the frame.” (Br. at 13–14.) Appellant notes that Wilmink’s polymer 724 is not in fact connected to coplanar surfaces of a paddle and a frame, but rather connected to a peripheral edge of a film and a frame. While true as far as it goes, Appellant’s observation is not relevant to the nature of the rejection. The difference between the Dayton reference and the claimed invention lies in the cross-sectional shape of the siloxane material (e.g., Dayton’s membrane) used to cover the gap between a paddle 

Appellant also addresses the Office action’s supposedly broad interpretation of the claim term “gap”. (Br. at 14–16.) It appears Appellant has mistaken the following portion of the Office action:
“A polymer 724 extends in space 708, covering, but not entering, the gap between paddle 706 and frame 704 (i.e., the gap being the space between the top and bottom surfaces of paddle 706).”
The purpose of this portion was not to interpret the term “gap” to refer exclusively to the vertical space between the top and bottom of paddle 706. The cited portion instead shows that the gap that extends horizontally between paddle 706 and frame 704 also extends vertically between the top and bottom of paddle 706—this observation is relevant to Appellant’s attempts to interpret Wilmink as filling a gap instead of covering a gap. 

Appellant argues that the combination of Dayton and Wilmink would not have taught covering a gap with siloxane material because Wilmink, according to Appellant, actually teaches filling a gap. (Br. at 16.) Appellant points to the existence of Wilmink’s capillary space 708 and observes that polymer 724 fills that space. Based on this observation, Appellant comments that Wilmink actually teaches filling a gap rather than covering it. This reading ignores the totality of Wilmink, which depicts polymer 724 as covering the gap between paddle 706 and frame 704, where the gap extends between paddle 706 and frame 704 in a horizontal direction and extends between the top and bottom of paddle 706 in a vertical direction. Moreover, the rejection is not premised simply on the form of polymer 724, but the correspondence between Dayton’s membrane 203/403 and Wilmink’s membrane, which is formed in some embodiments by a film and is formed in other embodiments as a combination of a film and a polymer.
Appellant makes other similar observations concerning Wilmink that ignore the totality of the reference’s teachings and the combined teachings of Dayton and Wilmink. In particular, Appellant notes that Wilmink does not include the claimed frame since frame 704 is not coplanar with paddle 706, and Appellant notes that polymer 724 only extends partially between paddle 

Appellant observes that the purpose of Wilmink’s polymer 704 is different than the claimed siloxane material and Dayton’s membrane. (Br. at 17–20.) According to Appellant, polymer 704 is intended simply to fill a capillary gap between film 725 and frame 704. (Id.) Whether true or not, Wilmink plainly depicts several embodiments for a membrane—ones including a film and others including a film and polymer. The various membrane embodiments feature different cross-sections, notably flat cross-sections (FIGs.7, 9) and folded cross-sections (FIG.10). Appellant’s observations focus on structural differences between Wilmink’s membrane and Dayton’s membrane without fairly recognizing their similarities. Both references provide a membrane that secures a paddle to a surrounding frame. And both references recognize that including a fold in the membrane will 
Appellant asserts that forming Wilmink’s membrane with a straight cross-sectional shape would require a complete redesign that changes Dayton’s principle of operation. (Br. at 19–20.) This assertion is not supported by any objective reasoning or evidence. To the contrary, the Wilmink reference suggests that both types of cross-sectional shapes would predictably secure a paddle to a frame. And the Dayton reference suggests that eliminating the fold would reduce compliance.
Appellant comments that the Office action at 5 makes an incorrect conclusory statement. (Br. at 20.) This comment bears little scrutiny. The passage in question is a rhetorical statement used to transition from analyzing the differences between the Dayton reference and the claim to the obviousness analysis that follows.

Appellant comments that Wilmink’s FIG.9 is not similar to FIG.7. (Br. at 21.) While the two embodiments depicted therein are different, they both feature membranes having straight cross-sections. The membrane of FIG.7 is formed by a combination of a film and a polymer in a capillary gap. The membrane of FIG.9, on the other hand, is formed entirely by a film.

Dependent claims 35, 37, 41 and 43.
Concerning claim 37, Appellant observes that the combination of Dayton and Wilmink would not have taught the idea of including a sag in a portion of siloxane material covering a gap. Appellant points to Wilmink at FIG.3B to show that Wilmink’s polymer 324, which includes a sag, does not cover a gap. (Br. at 22–23.) This reasoning ignores the combined teachings of the references. The rejection is premised on the combination of Dayton and Wilmink. Dayton teaches forming a membrane of a siloxane material. The Wilmink reference shows one way of forming a siloxane material, such that it sags when being suspended across a gap. Accordingly, the use of polymer 324 to fill a gap rather than cover the gap is not material to the rejection.
The 35 U.S.C. § 103 rejection of claims 40, 44, 47, 49, 52, 55–57 and 59–61 should be affirmed.
Independent claims 44 and 49.
Concerning claim 44, Appellant alleges without any objective reasoning or evidence that the references cited in the § 103 rejection of claim 44 do not teach bonding a siloxane material to a diaphragm body with an oxide on a surface of the diaphragm body without an adhesive or separate oxide layer. (Br. at 23–26.) This limitation is taught by the combination of Dayton, Hogan and Anderson. Hogan provides a base device with a polymer membrane connected to a diaphragm paddle. Hogan suggests attaching the polymer membrane to the paddle with overmolding. And Anderson suggests interposing a copper oxide between the polymer and membrane prior to overmolding. Accordingly, the references teach combining Dayton’s membrane and paddle with an oxide without an adhesive or separate (i.e., second) oxide layer. Appellant does not fairly address this combination of teachings. Rather, the Brief simply states that the references fail to meet the claimed limitation.
Dependent claims 40, 47, 52, 55–57 and 59–61.
Appellant again asserts without objective reasoning or evidence that the references fail to teach all limitations of the claim. (Br. at 26.) These arguments are not drawn fairly to the merits of the rejection. The § 103 rejection in the Final Rejection explains that the Anderson reference suggests binding a membrane to a paddle/substrate with a copper-oxide formed through a plasma-ashing technique. Anderson at ¶ 48.
The 35 U.S.C. § 112(a) rejection of claims 58, 62 and 63 should be affirmed.
Claims 58, 62 and 63 require applying pre-tension to the claimed siloxane material. Appellant cites the Spec. at ¶ 35 for support. (Br. at 26–28.) This section plainly omits any details on pre-tensioning. The actual form of the resulting siloxane material, the means for performing pre-tensioning and the manner of pre-tensioning are all omitted. Moreover, despite a thorough search of relevant art for the concept (Search Notes 13 May 2020), no relevant prior art was found disclosing any form, means or technique for providing a siloxane material that has been pre-tensioned. Appellant is in the best position to provide information on pre-tensioning, but has not done so. It is thus fair to presume that Appellant did not in fact envision any particular type of pre-tensioned siloxane material and merely proposed that such a property may be beneficial if one skilled in the art were to devise a manner for imposing pre-tension to a siloxane material. On this basis, one of ordinary skill in the art at the time of filing would have reasonably discerned that Appellant was not in possession of the subject matter of claims 58, 62 and 63. For these reasons, claims 58, 62 and 63 lack written description support.
Conclusion
For the above reasons, it is believed that the rejections should be sustained.

/Walter F Briney III/
Walter F Briney IIIPrimary Examiner, Art Unit 2651                                                                                                                                                                                                        
Conferees:
/DUC NGUYEN/Supervisory Patent Examiner, Art Unit 2651    

/VIVIAN C CHIN/Supervisory Patent Examiner, Art Unit 2654                                                                                                                                                                                                                                                                                                                                                                                                            

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.